

117 HR 510 IH: Support Local Transportation Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 510IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the percentages of funds to be allocated to certain urbanized areas under the surface transportation block grant program.1.Short titleThis Act may be cited as the Support Local Transportation Act.2.Surface transportation block grant programSection 133(d)(6) of title 23, United States Code, is amended by striking subparagraphs (A) through (E) and inserting the following: (A)for fiscal year 2022, 61 percent;(B)for fiscal year 2023, 62 percent;(C)for fiscal year 2024, 63 percent;(D)for fiscal year 2025, 64 percent; and(E)for fiscal year 2026, 65 percent..